Citation Nr: 1734783	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for anemia, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to August 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by different Department of Veterans Affairs (VA) Regional Offices (ROs).  The RO in San Diego, California, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2016, the Board, in pertinent part, remanded the current appellate claims for further development to include competent medical examinations and opinions.  Such examinations were accomplished in January 2017, and all other development directed by the Board's remand appears to have been substantially accomplished.  The case has been returned to the Board for additional appellate consideration.

The Board also notes that the Veteran perfected an appeal on other issues in addition to those noted above on the title page.  However, these claims have either been allowed or otherwise finally adjudicated such that only the anemia, prostate, GERD, and hypertension claims remain in appellate status.  For example, the Board granted service connection for multiple myeloma in August 2016.  The Board also remanded, at that time, the issues of service connection for kidney disease and peripheral neuropathy.  Service connection was subsequently granted for these disabilities by a February 2017 rating decision.  As such, these issues are no longer before the Board. 

FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents while on active duty.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has anemia that was incurred in or otherwise the result of his active service, to include presumed exposure to herbicide agents therein.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a prostate disability that was incurred in or otherwise the result of his active service, to include presumed exposure to herbicide agents therein.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a gastrointestinal disability, to include GERD, that was incurred in or otherwise the result of his active service, to include presumed exposure to herbicide agents therein.

5.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed his current hypertension as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for anemia are not met, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a grant of service connection for a prostate disability are not met, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a grant of service connection for a gastrointestinal disability, to include GERD, are not met, to include as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for a grant of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board notes the Veteran has been sent correspondence which informed him of the evidence needed to substantiate his claims, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, he has not identified any deficiency regarding the notification he has received regarding his appellate claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that the only current deficiency the Veteran has identified with respect to the assistance he has received is for his hypertension claim.  Specifically, his accredited representative asserted in a July 2017 written brief that the January 2017 VA examination did not adequately evaluate this claim.  As detailed below, the Board concurs with this assertion and finds that service connection is warranted for the hypertension.  However, no deficiency was noted as to assistance provided with the anemia, prostate, and GERD claims to include the findings and opinions expressed on the respective January 2017 VA examinations; nor has he challenged the qualifications of the VA examiners to provide competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed qualified to render competent medical opinion(s)).  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as anemia and hypertension that are present to a compensable degree within the first post-service year. 38 C.F.R. §§ 3.307, 3.309(a).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Initially, the Board notes that the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for anemia, prostate disability, gastrointestinal disability to include GERD, or hypertension.  No such disabilities were indicated on his August 1967 release from active duty examination, and his blood pressure was noted as being 124/80 (systolic/diastolic).  Moreover, the first competent medical evidence of the claimed disabilities appears to be years after his separation from service.

Inasmuch as there is no competent medical evidence of the claimed disabilities until years after service, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) for chronic diseases manifested to a compensable degree within the first post-service year to include the Veteran's anemia and hypertension.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes the Veteran has essentially contended that his claimed disabilities are due to in-service exposure to herbicide agents, and has provided details thereof.  As part of the August 2016 decision, the Board explicitly found that the evidence of record establishes that the Veteran was likely exposed to herbicides during his service.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  In addition, it is noted he indicated his GERD may be due to drinking desalinated water during service.

The provisions of 38 C.F.R. § 3.309(e) provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, the Veteran's anemia, prostate disability, GERD, and hypertension are not among the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  

The Board acknowledges that Courts have held this does not preclude the Veteran from establishing service connection secondary to herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicide agents) does not preclude direct service connection for other conditions based on exposure to Agent Orange).  However, the Board finds that competent medical evidence is required to make that determination.  This finding is due, in pertinent part, to the fact the claimed disabilities were first diagnosed years after service, and the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32,395 (2007); 75 Fed. Reg. 32,540 (2010); 79 Fed. Reg. 20,308 (2014).

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that a competent medical opinion is of record from a VA clinician dated in April 2014 which opines, in pertinent part, that the Veteran's hypertension is etiologically linked to his account of in-service exposure to herbicide agents.  However, this VA clinician did not address whether the Veteran's anemia, prostate disability, or GERD were related to service.  The January 2017 VA examiner expressed opinions against all of these disabilities being etiologically related to service, to include the presumed exposure to herbicide agents.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As to the anemia, prostate, and GERD claims, the January 2017 VA examiner was familiar with the Veteran's medical history from review of his VA claims folder.  Further, the Board observes that the examination instructions directed the examiner to consider the Veteran's lay contentions to include his credible report of herbicide exposure and drinking desalinated water during service, which is consistent with the August 2016 remand directives.  As such, it appears these aspects of the claim were taken into account.  The examiner's negative etiology opinions were not expressed in speculative or equivocal language.  Further, the examiner supported these opinions by stated rationale with reference to the medical evidence of record, and the fact VA does not recognize these disabilities as being presumptively associated with exposure to herbicide agents.  Moreover, no competent medical evidence is of record which explicitly refutes the VA examiner's opinions on these matters.  The Board also reiterates the Veteran has not identified any deficiency with respect to the January 2017 VA examiner's opinion on these issues, to include in the July 2017 written brief from his accredited representative.  Consequently, the Board concludes the January 2017 VA examiner's opinions on the anemia, prostate, and GERD claims are adequate, persuasive, and entitled to significant probative value in the instant case.  

The Board also wishes to noted that unlike hypertension, discussed below, it is aware of no study which indicates there is "limited or suggestive evidence" of a link between exposure to herbicide agents and the Veteran's anemia, prostate disability, and/or GERD.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has anemia, a prostate disability, and/or a gastrointestinal disability to include GERD, that was incurred in or otherwise the result of his active service, to include presumed exposure to herbicide agents therein.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.

In regard to the hypertension claim, the Board notes that while hypertension is not one of the conditions presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the National Academy of Sciences (NAS), have issues updates which conclude that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010); 79 Fed. Reg. 20,308 (Apr. 11, 2014).  However, the January 2017 VA examiner only stated that hypertension was not a presumptive condition in support of the negative opinion.  As such, it appears the VA examiner did not adequately take into account and consider these findings by NAS.

The Board notes that it previously acknowledged in the August 2016 remand that the April 2014 VA clinician's statement did not provide explicit rationale in support of the positive etiology opinion.  Nevertheless, the Board must also note that it does appear to be consistent with the aforementioned NAS updates.  Further, the VA clinician is identified as being, among other things, a specialist in hematology; and review of the treatment records indicates he has treated the Veteran for a number of years.  As such, it appears this VA clinician is familiar with the nature of the pertinent disease process, and the Veteran's medical history.  Moreover, the Court has indicated that for individual opinions regarding claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009)

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in spite of the aforementioned deficiency in the January 2017 VA examination, the fact that there is an opinion in favor of the hypertension claim and one against indicates the competent medical evidence is in equipoise on this matter.  As noted above, the Court held in Gilbert, supra, that a claimant prevails under such circumstances.  

In view of the foregoing, the Board finds competent medical and other evidence of record reflects it is at least as likely as not the Veteran's developed his current hypertension as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for anemia, to include as due to exposure to herbicide agents, is denied.

Service connection for a prostate disability, to include as due to exposure to herbicide agents, is denied.

Service connection for a gastrointestinal disability, to include GERD, to include as due to exposure to herbicide agents, is denied.

Service connection for hypertension is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


